DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 25 February 2021, 03 May 2021, 11 August 2022 and 22 September 2022. The references have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Referring to Claims 1, 12 and 17, it appears based on reading the specification that there are essential steps missing in the independent claims in order to carry out the invention as claimed. The pruning step as is described in the specification and claim 5 appear to be essential to each iterative update and should be included to clarify the invention. 
	Claims 1, 12 and 17 also claim a ‘scaling parameter” but does not defined this feature. As there is no well-known meaning for this term it is indefinite as to what the term means. It is unclear how the distribution is controlled as a function of a scaling parameter or how the scaling parameter is updated. The claim should be amended to further define this feature.
	Claims 1, 12 and 17 claim “assess at least one most probable…” however, it is not clear what is meant by assess. There are no limitations that specify the meaning of vector assessment, and results in an unclear limitation.
The term “most probable” in claims 1, 5, 7-9, 12, 17 and 20 is a relative term which renders the claim indefinite. The term “most probable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How would one of ordinary skill determine what is considered to be the most probable? What comparisons are made to determine what is the most probable? Is there a quantitative or an intended degree of probability that would lead one of ordinary skill to know what the most probable vector would be?
The term “optimal” in claim 1, 12 and 17 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Similar to above, how does one determine when the parameters are optimized to a point that the vector attained is optimal? What are the conditions that are needed to be met in order to be defined or characterized as optimal?
The term “acceptable” in claim 1, 12 and 17 is a relative term which renders the claim indefinite. The term “acceptable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See arguments from above, how is the degree of acceptability defined? What conditions need to be met to in order for the desired outcome to be considered acceptable?
Claims 5-9
Although all claims were not individually discussed, all dependent claims are considered indefinite as they depend on indefinite independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 10-12, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (Wu, CN109061556A machine translation).
	Referring to Claim 1, Wu teaches a radar circuit to receive reflection signals, in response to transmitted radar signals, as reflections from objects (Fig. 1 and 3, [0002] and Claim 1); and computer processing circuitry to process data corresponding to the reflection signals via an array (Claim 1 step a), generate output data indicative of signal magnitude associated with the reflection signals, and based on the generated output data (Claim 1 step e), and iteratively (Claim 1 step d and e) assess at least one most probable spectrum support vector (Claims 1 step c) from among a plurality of most probable spectrum support vectors modeled as random values in a matrix drawn from a long-tail distribution that is controlled as a function of a scaling parameter (Claim 1 step c and d); update (Step c and d of Claim 1) a set of parameters including the scaling parameter and a noise variance parameter (Step d of Claim 1), the noise variance parameter being associated with a measurement error for said at least one most probable spectrum support vector from a previous iteration (Step c of Claim 1); and report, in response to an acceptable degree of convergence of said at least one most probable spectrum support vector towards at least one optimal spectrum support vector, angle-of-arrival information for the output data; See Claim 1 step f.
	Referring to Claims 3 and 16, Wu teaches wherein the scaling parameter is initialized to a value that is greater than one over a spectral amplitude corresponding to the generated output data, and the noise variance parameter is initialized to be close to a measured noise variance; Claim 1 step b.
	Referring to Claim 4, Wu teaches wherein the set of parameters further includes a covariance estimate; See steps b, c and e of Claim 1.
	Referring to Claim 10, Wu teaches wherein the iterative updating of the set of parameters is carried out over an increasing iteration count which stops as a function of the parameters becoming optimized; see algorithm.
	Referring to Claim 11, Wu teaches sets of antennas for radar signal transmission and reception; front-end analog circuitry for radar signal transmissions and in response, reception of reflections from the radar signal transmissions; and conversion circuitry to communicatively couple the front-end analog circuitry with the computer processing circuitry; Fig. 1 and Claim 1.
	Referring to Claim 12, Wu teaches  processing data corresponding to the reflection signals via an array, generating output data indicative of signal magnitude associated with the reflection signals, and based on the generated output data, iteratively assessing at least one most probable spectrum support vector from among a plurality of most probable spectrum support vectors modeled as random values in a matrix drawn from a long-tail distribution that is controlled as a function of a scaling parameter; updating a set of parameters including the scaling parameter and a noise variance parameter, the noise variance parameter being associated with a measurement error for said at least one most probable spectrum support vector from a previous iteration; and reporting, in response to an acceptable degree of convergence of said at least one most probable spectrum support vector towards at least one optimal spectrum support vector, angle-of-arrival information for the output data; See citations of Claim 1 above.
	Referring to Claim 17, Wu teaches a radar circuit to receive reflection signals, in response to transmitted radar signals, as reflections from objects; and computer processing circuitry to process data corresponding to the reflection signals via an array having at least one embedded sparse array, to generate output data indicative of signal magnitude associated with the reflection signals, and based on the generated output data, to iteratively assess at least one most probable spectrum support vector from among a plurality of most probable spectrum support vectors modeled as random values in a matrix drawn from a long-tail Cauchy distribution that is controlled as a function of a scaling parameter; update a set of parameters including a covariance estimate, the scaling parameter, and a noise variance parameter which is being associated with a measurement error for said at least one most probable spectrum support vector from a previous iteration; and report, in response to an acceptable degree of convergence of said at least one most probable spectrum support vector towards at least one optimal spectrum support vector, angle-of-arrival information for the output data; See citations of Claim 1 above.
	Referring to Claim 18, Wu teaches sets of antennas for radar signal transmission and reception; front-end analog circuitry for radar signal transmissions and in response, reception of reflections from the radar signal transmissions; and conversion circuitry to communicatively couple the front-end analog circuitry with the computer processing circuitry; See Fig 1 and Claim 1.
	Referring to Claim 20, Wu teaches wherein said at least one most probable spectrum support vector is estimated by finding, using the matrix, possible values for said at least one most probable spectrum support vector that maximize a posterior probability while minimizing a residual error associated with previously assessed ones of the possible values; Claim 1 step c.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Bargatin et al. (Bargatin, US PGPub 2014/0182361).
	Referring to Claim 2, Wu teaches the long-tail distribution, but does not explicitly disclose nor limit it is a Cauchy distribution.
	However, Bargatin teaches the long-tail distribution is a Cauchy distribution; [0170].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wu with the Cauchy distribution as taught by Bargatin as the Cauchy distribution has the function of suppressing weak noise.
	Referring to Claim 15, Wu teaches wherein the set of parameters further includes a covariance estimate, and the long-tail distribution, but does not explicitly disclose nor limit it is a Cauchy distribution. 
	However, Bargatin teaches the long-tail distribution is a Cauchy distribution; [0170].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wu with the Cauchy distribution as taught by Bargatin as the Cauchy distribution has the function of suppressing weak noise.

Claim(s) 13, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Wei et al. (Wei, CN111580039A machine translation).
	Referring to Claim 13, Wu teaches the array, but does not explicitly disclose nor limit it is a multi-input multi-output virtual array having at least one embedded sparse array being associated with a unique antenna-element spacing.	 
	However, Wei teaches the array is a multi-input multi-output virtual array having at least one embedded sparse array being associated with a unique antenna-element spacing; See Claims 1-3.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wu with the MIMO array as taught by Wei as MIMO arrays provide better performance than traditional radars and provide higher directional accuracy and resolution.
	Referring to Claim 14, Wei teaches wherein the array has at least two embedded uniform sparse linear arrays, each of which is being associated with a unique antenna-element spacing from among a set of unique co-prime antenna-element spacings; See Claims 1-3.
	Referring to Claim 19, Wu teaches the at least one embedded sparse array, but does not explicitly disclose nor limit it has at least two embedded sparse arrays, each of which is being associated with a unique antenna-element spacing from among a set of unique co-prime antenna-element spacings.
	However, Wei teaches wherein the at least one embedded sparse array has at least two embedded sparse arrays, each of which is being associated with a unique antenna-element spacing from among a set of unique co-prime antenna-element spacings; See Claims 1-3.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wu with the multiple embedded sparse arrays as taught by Wei since the accuracy of DOA estimation are greatly improved compared with the traditional coprime array DOA method.

Allowable Subject Matter
Claims 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646